RECEIVED

Western District.of ashington
Alexander Koehler at Seattie a
P.O. Box 1914
Fallon Nevada 89407 SEP {4 ml
September 10, 2021 ag

MARK L. HATCHER. CLERK
Honorable Judge Christopher M. Alston
United States Bankruptcy Court OF TH E BANKRUPTCY COURT

Western District of Seattle, Washington URT
700 Stewart Street, Room 6301 OF THE BANKRUPTCY CO

Seattle, Washington 98101

Re: Case No. 16-11767-CMA NOTICE OF HEARING ON MOTION FOR ORDER
AUTHORIZING FINAL RESOLUTION OF CASE AND GRANTING RELATED RELIEF

Honorable Judge Christopher M. Alston:

I, Alexander Koehler, acknowledge the receipt of the NOTICE OF HEARING ON MOTION
FOR ORDER AUTHORIZING FINAL RESOLUTION OF CASE AND GRANTING
RELATED RELIEF and to reaffirm my claim number 2547 is still valid.

Although I agree that it is in the best interest of the estate for the Court to conclude the
administration of the case, I object to the terms they have outlined to conclude the administration
of the case, especially distributing the rest of the Erdman Bankruptcy Estate on a pro rata basis to
the Administrative Priority Creditors.

First, { am concerned that Mark Calvert was appointed as Northwest Territorial Mint's Chapter
11 Trustee. I believe this is a conflict of interest since in the MEMORANDUM DECISION OF
THE COURT--MEMORANDUM OPINION AND FURTHER ORDER ON MOTION FOR
AUTHORITY TO WITHDRAW AS ATTORNEY FOR DEBTOR entered on the docket August
4, 2016 it states that Mark Calvert was a professional Mr. Hansen consulted after the Cohen
Lawsuit verdict on March 1, 2016. According to the same memorandum page 4 of 19 on lines
14 and 15, Mark Calvert advised Mr. Hansen "don't keep all of your eggs in one basket". As
noted on lines 15 though 25 of the same page on the same document, Mr. Hansen and Ms.
Erdmann took it upon themselves to move some of the Mint's assets from the company
headquarters on March 26, 2016.

I understand that this is a bankruptcy case for Northwest Territorial Mint, not a criminal case.
Although I understand that the Administrative Priority Creditors still have unpaid claims
exceeding four hundred thousand dollars, I can't help but think of all of Northwest Territorial

Alexander Koehler
NOTICE OF HEARING ON MOTION FOR ORDER AUTHORIZING
FINAL RESOLUTION OF CASE AND GRANTING RELATED RELIEF Page 1 of 2

Case 16-11767-CMA Doc 2332 Filed 09/14/21 Ent. 09/15/21 11:09:18 Pg.1of2
Mint's clients, or unsecured creditors, that still have unpaid debts of more than 25 million dollars.
By their own admission, some of those owed assets were removed by Mr. Hansen and Ms.
Erdmann from company headquarters.

According to Docket 1200 for case 16-11767-CMA filed on September 15, 2017,
DECLARATION OF MARK CALVERT IN SUPPORT OF APPLICATION FOR
COMPENSATION OF CASCADE CAPITAL GROUP LLC AS ACCOUNTANTS FOR THE
TRUSTEE the professional fees of the trustee were at least $847,799.41. Although this was
four years ago and the professional fees may have increased, according te NOTICE OF
HEARING ON MOTION FOR ORDER AUTHORIZING FINAL RESOLUTION OF CASE
AND GRANTING RELATED RELIEF, unpaid claims now exceed $400,000. That being said
this shows that more than half, 50%, of their claim has been paid.

The 5,064 troy ounces of silver bullion I gave for exchange to Northwest Territorial Mint on
December 10, 2015 was, at the time, worth $71,503.68. At today's market rates, that same 5064
troy ounces of silver is now worth $120,624.48, a 69% increase.

The unsecured creditors of Northwest Territorial Mint have lost the entirety of their collateral
with zero recompense from these bankruptcy proceedings. With that being said, the court should
distribute any remaining proceeds from Erdmann Bankruptcy Estate on a pro-rata basis to the
unsecured creditors of Northwest Territorial Mint and NOT to the Administrative Priority
Creditors whom have already received some compensation of their administration costs.

I believe it is time to show the world, it is made up of honest people who care about the welfare
of others. It is time to show everyone--retirees, parents, and their children that the court system
works for everyone, big and small alike.

NOTICE TO THE AGENT IS NOTICE TO THE PRINCIPAL
NOTICE TO THE PRINCIPAL IS NOTICE TO THE AGENT

All Rights Reserved

Ms Mal

Alexander Koehler

Alexander Koehier
NOTICE OF HEARING ON MOTION FOR ORDER AUTHORIZING
FINAL RESOLUTION OF CASE AND GRANTING RELATED RELIEF Page 2 of 2

Case 16-11767-CMA Doc 2332 Filed 09/14/21 Ent. 09/15/21 11:09:18 Pg. 2o0f2
